First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act

                                                                                                                    FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                     UNITED STATES DISTRICT COURT
                                                    for the
                                                                                                            Jul 17, 2019
                                       EASTERN DISTRICT OF WASHINGTON
                                                                                                               SEAN F. MCAVOY, CLERK

United States of America                                          )
v.                                                                )          Case No. 2:03-CR-0243-LRS-1
Abel Mendoza, Jr.                                                 )          USM No. 14467-298

03/23/2010                                                                   Jeffery S. Niesen
Date of Previous Judgment                                                    Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ✔ the defendant the Director of the Bureau of Prisons the attorney for the
Government, or       the Court for a reduced sentence based on the statutory penalties which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
offense was committed. Having considered such motion, and taking into account the First Step Act
of 2018,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
   reflected in the last judgment issued) of 120 months  is reduced to Time Served      .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
Previous Sentence Imposed: 120 months             Amended Sentence: Time Served
Previous Supervised Release Term Imposed: 8 years Amended Supervised Release Term: 8 years
Previous Underlying Sentence Imposed:             Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:
  ✔
      Conditions of supervised release set forth in judgment are to remain in effect.
      Conditions of supervised release set forth in judgment are to remain in effect, with the following
      modifications:


II. ADDITIONAL COMMENTS:
    Waiver of Appearance of Defendant for resentencing hearing (attached).

Except as provided above, all provisions of the judgment dated                         03/23/2010   shall remain in effect.

IT IS SO ORDERED.
                                                                                    07/17/2019
Order Date:
                                                                                    Judge’s Signature
